DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairy suggest “determining with the control unit a second differential result curve by forming a difference between the third result curve and the fourth result curve; determining with the control unit a second amount result curve by forming an amount of the second differential result curve; integrating the first amount result curve into a first sum result and the second amount result curve into a second sum result when a first threshold value is exceeded by at least one of the third result curve, the fourth result curve, and the second amount result curve; evaluating with the control unit the first sum result and the second sum result to determine the presence of the correct particle filter.” Additionally, Applicant’s arguments with respect to the 112(b) rejection of “determining with the control unit a first result curve with a first low-pass filtration of the measured differential pressure curve; determining with the control unit a second result curve with a second low- pass filtration of the first result curve; determining with the control unit a third result curve with a first low-pass filtration of the expected differential pressure curve; determining with the control unit a fourth result curve with a second-low- 
The closest prior art of record is Odendall (US 2016/0186636). Odendall discloses an exhaust emission filter system with band-pass filtering of the exhaust pressure signal. (See Odendall, Paragraph [0012]). However, Odendall fails to teach or fairly suggest, alone or in combination, “determining with the control unit a second differential result curve by forming a difference between the third result curve and the fourth result curve; determining with the control unit a second amount result curve by forming an amount of the second differential result curve; integrating the first amount result curve into a first sum result and the second amount result curve into a second sum result when a first threshold value is exceeded by at least one of the third result curve, the fourth result curve, and the second amount result curve; evaluating with the control unit the first sum result and the second sum result to determine the presence of the correct particle filter.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicole et al. shows an exhaust emission filtering device with pressure signal filtering and control in the general state of the art of invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.